t c memo united_states tax_court russell l and ruth c voorhees petitioner v commissioner of internal revenue respondent docket no 6891-o2l filed date russell l and ruth c voorhees pro_se r bradley taylor for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to ruth c voorhees motion to dismiss unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure - - background on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy concerning unpaid joint income_tax liabilities for the years and the notice_of_intent_to_levy stated that petitioners owed a total of dollar_figure and informed petitioners that they had days to pay this amount make alternative arrangements to pay or request appeals consideration and that if petitioners failed to take such action timely respondent might take their property or rights to property on date petitioner russell l voorhees signed irs form a request for a collection_due_process_hearing request for hearing relating to the tax_liabilities petitioner ruth c voorhees did not sign the request for hearing although her name is listed on the form as a taxpayer on date respondent received the regquest for hearing and on date the internal_revenue_service office of appeals appeals_office held a hearing on date the appeals_office issued to petitioner russell l voorhees a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the appeals_office did not issue a notice_of_determination to petitioner ruth c voorhees on date petitioner russell l voorhees wrote a letter to the clerk of the court regquesting petition forms and the rules for filing a petition the court received this letter on date and filed the letter as a petition for lien or levy action under code sec_6320 or sec_6330 petition by order dated date and directed to petitioner russell l voorhees only this court ordered the filing of a petition complying with the requirements of rule b and also required_payment of the filing fee thereafter petitioners submitted an amended petition for lien or levy action amended petition that was filed on date both russell l and ruth c voorhees signed the amended petition both were residents of arizona at the time of the filing of the amended petition on date respondent filed the motion to dismiss on date petitioners filed a response to motion to dismiss and strike as to ruth c voorhees response russell l voorhees and ruth c voorhees appeared at the hearing on respondent’s motion to dismiss and respondent was represented by counsel discussion if any person liable to pay any_tax neglects or refuses to pay that tax within days after notice_and_demand for payment the secretary is authorized to collect the tax by levy upon the person’s property sec_6331 at least days prior to q4e- proceeding with enforced collection by way of a levy ona person’s property the secretary must notify that person in writing of the secretary’s intent to levy and must provide notice of the administrative appeals available to the taxpayer with respect to the proposed levy and sale and the procedures relating to such appeals sec_6331 generally sec_6330 provides that the commissioner cannot proceed with enforced collection by way of levy until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination 116_tc_263 the notice prescribed in sec_6330 shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period and shall include an explanation that the taxpayer has a right to request an administrative hearing during that 30-day period sec_6330 a b pursuant to sec_6330 where the appeals_office issues a determination_letter to the taxpayer following an administrative hearing regarding a notice_of_intent_to_levy the taxpayer will have days following the issuance of such determination_letter to file a petition for review with the tax --- - court moorhous v commissioner supra pincite the court’s jurisdiction under sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review id pincite it is well settled that this court can proceed ina case only if we have jurisdiction and that any party or the court sua sponte can question jurisdiction at any time 115_tc_287 if a husband and wife file a joint federal_income_tax return the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several sec_6013 sec_6330 however does not direct the commissioner to treat a husband and wife who have filed a joint_return as a single_person for purposes of that provision and it follows that the commissioner may elect to pursue one or both the spouses for the collection of the tax moorhous v commissioner supra pincite as we have indicated above on date and in accordance with sec_6331 respondent issued to petitioners a notice_of_intent_to_levy petitioner russell l voorhees then completed a timely request for hearing and in accordance with sec_6330 he received an appeals_office hearing although respondent issued the notice_of_intent_to_levy to both petitioners the appeals_office only issued a notice_of_determination to petitioner russell l voorhees under these -- - circumstances pursuant to sec_6330 only petitioner russell l voorhees may file a petition with the court since respondent did not issue a notice_of_determination to petitioner ruth c voorhees petitioner ruth c voorhees may not invoke this court’s jurisdiction we reject petitioners’ contention that respondent’s motion is raised late in the proceedings and is untimely the notice_of_determination is a jurisdictional requirement of the court and jurisdictional matters may be raised at any stage of the proceedings in addition in their response to the motion to dismiss petitioners contend that dismissal against petitioner ruth c voorhees would amount to a dismissal against both petitioners and that such a result is not within the purview or the intent of the law this contention is without merit petitioners are not treated as a single_person under sec_6330 because ruth c voorhees did not request a hearing the appeals_office was not obligated to conduct a hearing with respect to her liabilities consequently the appeals_office was not obligated to issue a notice_of_determination to ruth c voorhees and did not do so because ruth c voorhees did not receive a notice_of_determination she may not join in petitioner russell l voorhees’ challenge to his notice_of_determination see moorhous v commissioner supra pincite holding that taxpayer husband who filed jointly with his wife but did not receive a - notice_of_determination could not join in taxpayer wife’s challenge to her notice_of_determination in view of the foregoing we shall grant respondent’s motion to dismiss for lack of jurisdiction as to petitioner ruth c voorhees on the ground that because of her failure to request a hearing the appeals_office did not issue a notice_of_determination to her to form the basis for a petition to this court under sec_6330 in addition we shall strike all portions of paragraph sec_1 and of the petition in which reference is made to ruth c voorhees to reflect the foregoing an appropriate order qranting respondent’s motion to dismiss for lack of jurisdiction and to strike will be issued
